                              UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA


IRMA JEAN CARTER, et al.                                                    CIVIL ACTION

VERSUS                                                                   17-201-SDD-RLB

N. BURL CAIN, et al.

                                         RULING

         Before the Court is the Motion to Dismiss1 filed by Defendants James LeBlanc, N.

Burl Cain, Darryl Vannoy, Leslie Dupont, James Cruze, Barrett Boeker, and Jonathan

London (collectively, “Defendants”). Plaintiffs, Irma Jean Carter, Christa Carter, and Does

1-5 (“Plaintiffs”) filed an Opposition,2 to which Defendants filed a Reply.3 For the reasons

which follow, the Motion is granted in part and denied in part.

I.       FACTUAL AND PROCEDURAL BACKGROUND

         On April 2, 2016, Terrance Carter was found dead in his cell at Camp J in the

Louisiana State Penitentiary (“LSP”), where he was an inmate.4 Carter’s mother, sister,

and other siblings subsequently brought the present lawsuit, alleging that Carter had

“years of documented mental health problems”5 and that various officials at LSP “drafted,

authorized, condoned, and/or knowingly acquiesced to the unconstitutional policy of

housing mentally ill inmates . . .in Camp J, referred to as disciplinary or administrative

segregation.”6


1
  Rec. Doc. No. 48.
2
  Rec. Doc. No. 52.
3
  Rec. Doc. No. 53. 
4
  Rec. Doc. No. 4, p. 2.
5
  Rec. Doc. No. 47, p. 1.  
6
  Rec. Doc. No. 4, pp. 3-4.
49676 
                                                                                 Page 1 of 31 
                                                                                              
 
         On May 30, 2017, Defendants filed a Motion to Dismiss,7 arguing that “Plaintiffs

are not the proper parties to bring the claims brought, lack standing and failed to state a

claim.”8 Among other arguments, Defendants contended that Carter’s siblings were not

proper parties under Louisiana’s wrongful death and survival statutes, which allow the

decedent’s parents to recover in such a lawsuit, to the exclusion of other, lower-ranked

beneficiaries.

         In its Ruling9 on the Motion to Dismiss, this Court found Plaintiffs’ Complaint

deficient because it “fail[ed] to affirmatively negate the existence of any primary

beneficiaries (i.e., spouse or children) who can bring a survival or wrongful death

action.”10    Plaintiffs were ordered to file an amended Complaint addressing that

deficiency. They did so, adding one line: “Decedent Terrance Carter was not survived by

a spouse or children.”11 Defendants then re-urged their Motion to Dismiss.12

         In their re-urged Motion to Dismiss, Defendants raise numerous issues. First, they

reassert their argument that Carter’s siblings are not proper parties to a wrongful death

or survival action because Irma Jean Carter, Carter’s mother, is alive and party to this

suit. Second, they argue that Plaintiffs fail to state a claim under the Americans with

Disabilities Act and the Rehabilitation Act, and that, in any event, Plaintiffs lack standing

to bring a claim under those statutes. Additionally, Defendants seek dismissal of Plaintiffs’

claims for money damages brought against LSP officials in their official capacities



7
  Rec. Doc. No. 24.
8
  Rec. Doc. No. 24, p. 1.
9
  Rec. Doc. No. 46.
10
   Rec. Doc. No. 46, p. 3.
11
   Rec. Doc. No. 47, p. 3.
12
   Rec. Doc. No. 48.  
49676 
                                                                                  Page 2 of 31 
                                                                                               
 
because, they argue, those claims are barred by the doctrine of sovereign immunity.

Likewise, they argue, the official capacity claims for prospective injunctive relief should

be dismissed because Plaintiffs lack standing. The Court will address Defendants’

arguments in turn.

II.      LAW AND ANALYSIS

         A. Motions to Dismiss Under Rules 12(b)(1) and 12(b)(6)

            1. Rule 12(b)(1)

         “When a motion to dismiss for lack of jurisdiction ‘is filed in conjunction with other

Rule 12 motions, the court should consider the Rule 12(b)(1) jurisdictional attack before

addressing any attack on the merits.’”13 If a complaint could be dismissed for both lack

of jurisdiction and for failure to state a claim, “‘the court should dismiss only on the

jurisdictional ground under [Rule] 12(b)(1), without reaching the question of failure to state

a claim under [Rule] 12(b)(6).’”14 The reason for this rule is to preclude courts from issuing

advisory opinions and barring courts without jurisdiction “‘from prematurely dismissing a

case with prejudice.’”15

         “Article III standing is a jurisdictional prerequisite.”16 If a plaintiff lacks standing to

bring a claim, the Court lacks subject matter jurisdiction over the claim, and dismissal




13
   Crenshaw–Logal v. City of Abilene, Texas, 436 Fed.Appx. 306, 308 (5th Cir. 2011)(quoting Ramming v.
United States, 281 F.3d 158, 161 (5th Cir. 2001); see also Randall D. Wolcott, MD, PA v. Sebelius, 635
F.3d 757, 762 (5th Cir.2011); Fed.R.Civ.P. 12(h)(3)).
14
   Crenshaw–Logal, 436 Fed.Appx. at 308 (quoting Hitt v. City of Pasadena, 561 F.2d 606, 608 (5th
Cir.1977)).
15
   Id. (citing Steel Co. v. Citizens for a Better Env't, 523 U.S. 83, 101, 118 S.Ct. 1003, 140 L.Ed.2d 210
(1998), and Ramming, 281 F.3d at 161).
16
   Crenshaw–Logal, 436 Fed.Appx. at 308 (citing Steel Co., 523 U.S. at 101, 118 S.Ct. 1003, and Xerox
Corp. v. Genmoora Corp., 888 F.2d 345, 350 (5th Cir. 1989)). 
49676 
                                                                                             Page 3 of 31 
                                                                                                          
 
under Rule 12(b)(1) is appropriate.17 The party seeking to invoke federal jurisdiction

bears the burden of showing that standing existed at the time the lawsuit was filed.18 In

reviewing a motion under 12(b)(1) for lack of subject matter jurisdiction, a court may

consider (1) the complaint alone; (2) the complaint supplemented by undisputed facts

evidenced in the record; or (3) the complaint supplemented by undisputed facts plus the

court's resolution of disputed facts.19

            2. Rule 12(b)(6)

         When deciding a Rule 12(b)(6) motion to dismiss, “[t]he ‘court accepts all well-

pleaded facts as true, viewing them in the light most favorable to the plaintiff.’”20 The

Court may consider “the complaint, its proper attachments, documents incorporated into

the complaint by reference, and matters of which a court may take judicial notice.”21 “To

survive a Rule 12(b)(6) motion to dismiss, the plaintiff must plead ‘enough facts to state

a claim to relief that is plausible on its face.’”22 In Twombly, the United States Supreme

Court set forth the basic criteria necessary for a complaint to survive a Rule 12(b)(6)

motion to dismiss. “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does

not need detailed factual allegations, a plaintiff’s obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions, and a formulaic recitation




17
   Whitmore v. Arkansas, 495 U.S. 149, 154–55, 110 S.Ct. 1717, 109 L.Ed.2d 135 (1990); Chair King, Inc.
v. Houston Cellular Corp., 131 F.3d 507, 509 (5th Cir.1997).
18
   M.D. Anderson Cancer Ctr. v. Novak, 52 S.W.3d 704, 708 (Tex. 2001); Howery v. Allstate Ins. Co., 243
F.3d 912, 916 (5th Cir. 2001); Ramming, 281 F.3d at 161.
19
   Williamson v. Tucker, 645 F.2d 404, 413 (5th Cir.1981).
20
   In re Katrina Canal Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007)(quoting Martin v. Eby Constr.
Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)). 
21
   Randall D. Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 763 (5th Cir. 2011).
22
   In re Katrina Canal Breaches Litigation, 495 F.3d at 205 (quoting Martin v. Eby Constr. Co. v. Dallas Area
Rapid Transit, 369 F.3d at 467).
49676 
                                                                                                Page 4 of 31 
                                                                                                             
 
of the elements of a cause of action will not do.”23 A complaint is also insufficient if it

merely “tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’”24 However,

“[a] claim has facial plausibility when the plaintiff pleads the factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.”25 In order to satisfy the plausibility standard, the plaintiff must show “more than

a sheer possibility that the defendant has acted unlawfully.”26 “Furthermore, while the

court must accept well-pleaded facts as true, it will not ‘strain to find inferences favorable

to the plaintiff.’”27 On a motion to dismiss, courts “are not bound to accept as true a legal

conclusion couched as a factual allegation.”28

         B. Wrongful Death Claims

            1. Standing

         Plaintiffs’ Sixth Cause of Action is entitled “State Law Wrongful Death.”29

Defendants argue that under Louisiana law, Terrance Carter’s mother, Irma Jean Carter,

“is the only proper plaintiff”30 to bring this claim. The Court agrees. “As a threshold matter,

any party bringing suit must have standing to do so, and the [United States Court of

Appeals for the] Fifth Circuit has instructed district courts to evaluate state law concepts




23
    Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)(internal citations and brackets
omitted)(hereinafter Twombly).
24
    Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)(internal citations
omitted)(hereinafter “Iqbal”).
25
   Twombly, 550 U.S. at 570.
26
   Iqbal, 556 U.S. at 678.
27
   Taha v. William Marsh Rice University, 2012 WL 1576099 at *2 (quoting Southland Sec. Corp. v. Inspire
Ins. Solutions, Inc., 365 F.3d 353, 361 (5th Cir. 2004).
28
   Twombly, 550 U.S. at 556 (quoting Papasan v. Allain, 478 U.S. 265, 286, 106 S.Ct. 2932, 92 L.Ed.2d
209 (1986)).
29
   Rec. Doc. No. 47, p. 24.
30
   Rec. Doc. No. 48-1, p. 5.  
49676 
                                                                                           Page 5 of 31 
                                                                                                        
 
. . . to establish standing in wrongful death and survivorship actions.”31 Under Louisiana

Civil Code Articles 2315.1 and 2315.2, the right of a survival or wrongful death action is

afforded to four exclusive categories of survivors. However, the statutes do not allow for

multiple classes of survivors, e.g., both the mother and siblings of the decedent, to

recover. Rather, the existence of a person within a higher class precludes a person in a

lower class from filing suit.32 The primary category under both 2315.1 and 2315.2 includes

the surviving spouse and/or children of the decedent. The second category includes “the

surviving father and mother of the deceased, or either of them if he left no spouse or child

surviving.”33 Siblings are only permitted to recover under the third category, and then only

if [the decedent] left no spouse, child, or parent surviving.”34

         Plaintiffs aver in their Complaint that “Plaintiff Irma Jean Carter is Terrance Carter’s

mother.”35 The law is clear that Irma Jean Carter, who, as the decedent’s mother, ranks

in the second category, excludes any of Terrance Carter’s siblings from recovering in a

wrongful death action. Therefore, all Plaintiffs except Irma Jean Carter lack standing to

bring their wrongful death and survival claims, and those claims shall be dismissed with

prejudice. The wrongful death claim may continue with Irma Jean Carter as Plaintiff.36




31
   Howell v. Hillcorp Energy Co., No. 12–0293, 2013 WL 1455758, *3 (E.D. La. 2013).
32
   See Kumasi v. Cochran, No. 2015 WL 4429192 at *3 (M.D. La. July 17, 2015).
33
   La. C. C. art. 2315.1 and 2315.2.
34
   Id.
35
   Rec. Doc. No. 47, p. 3.
36
   Plaintiffs further argue that Christa Carter, Terrance Carter’s sister, is a proper plaintiff for the wrongful
death claim because she “is Ms. Irma Jean Carter’s mandatary and has all legal rights to sue on her
behalf.” (Rec. Doc. No. 52, p. 4.). The Court fails to see why mandate is at issue when Irma Jean Carter
is a party to this lawsuit in her own right. Plaintiffs’ “mandatary” argument cannot prevent Christa Carter’s
wrongful death claim from being dismissed.
49676 
                                                                                                    Page 6 of 31 
                                                                                                                 
 
            2. 42 U.S.C. § 1983 Claims

               a. Standing Under 42 U.S.C. §1983

         Plaintiffs bring their First, Second, and Fourth Causes of Action37 under 42 U.S.C.

§1983, which provides a civil cause of action for the deprivation of certain rights. The

United States Court of Appeals for the Fifth Circuit has held that “[s]tanding under the

Civil Rights Statutes is guided by 42 U.S.C. § 1988, which provides that state common

law is used to fill the gaps in administration of civil rights suits.”38 Therefore, a party must

have standing under the relevant state wrongful death or survival statutes to bring a claim

under 42 U.S.C. §§ 1981, 1983, and 1988.39 As discussed above, Plaintiff’s mother, Irma

Jean Carter, is the only Plaintiff with standing under Louisiana’s wrongful death and

survival statutes. Therefore, she is the only proper party for a claim brought under 42

U.S.C. §1983.

         Despite the clear law and jurisprudence on the issue, Plaintiffs insist that the

siblings of Terrance Carter have standing for their wrongful death claim because “courts

have recognized a Fourteenth Amendment right and injury of a family member that exists

separate and apart from the primary violation of the decedent’s rights.”40 Specifically,

Plaintiffs cite the 1992 Fifth Circuit case Rhyne v. Henderson County.41 In Rhyne, the

mother of a man who committed suicide in a Texas jail sued under § 1983, seeking,

among other things, “to recover for her own injuries arising out of the wrongful death of




37
   Rec. Doc. No. 47, p. 17 and p. 23.
38
   Pluet v. Frasier, 355 F.3d 381, 383 (5th Cir. 2004). 
39
   See Rhyne v. Henderson County, 973 F.2d 386, 390–91 (5th Cir.1992).
40
   Rec. Doc. No. 52, p. 14.
41
   Rhyne, 973 F.2d 386 (5th Cir. 1992).
49676 
                                                                                    Page 7 of 31 
                                                                                                 
 
her son.”42 The Fifth Circuit noted that the right to such recovery under § 1983 was an

unsettled issue, but went on to find that the decedent’s mother had standing to recover

for her own injuries because “[t]here [was] no dispute that [the plaintiff] is within the class

of people entitled to recover under Texas law for the wrongful death of a child.”43

         Plaintiffs in the instant case are mistaken in their belief that Rhyne creates a

blanket right for family members to recover under §1983. In fact, Rhyne demonstrates

that the right to recover for one’s own injuries is derivative of the right to pursue a wrongful

death action under state law. Since, as discussed above, only Terrance Carter’s mother

has standing under Louisiana’s wrongful death statutes, the right to recover under § 1983

is likewise restricted to his mother. Indeed, Plaintiffs at times appear to concede as much.

They state in their Opposition to Defendants’ Motion to Dismiss that “[Terrance Carter’s]

mother, Irma Jean Carter, may bring Mr. Carter’s surviving claims for Defendants’

violations of his constitutional rights and section 1983,”44 pleading no facts that would

support the existence of standing on the part of the siblings.

         Plaintiffs further argue that Terrance Carter’s § 1983 claim “survives his death and

is transferred to his estate.”45 Although it is true that a succession administrator has

procedural capacity to bring certain types of suits on behalf of a decedent, Plaintiffs have

not alleged that any of the parties herein is the succession administrator. Moreover, as

the Fifth Circuit recently noted in Walker v. New Orleans City,46 “[a] succession




42
   Id. at 390.
43
   Id. at 391.
44
   Rec. Doc. No. 52, p. 6.
45
   Rec. Doc. No. 52, p. 5.
46
   709 Fed.Appx. 303 (5th Cir. 2018).
49676 
                                                                                    Page 8 of 31 
                                                                                                 
 
administrator has no standing to bring a wrongful death claim under Louisiana law,”47 and,

as such, would not have standing to bring a § 1983 claim predicated on a wrongful death

claim. Thus, the notion that anyone except Irma Jean Carter has standing under § 1983

because they somehow represent “the estate” is not persuasive.

         Accordingly, the Court shall grant the Motion to Dismiss as to the following claims

of Christa Carter and the five unnamed siblings of Terrance Carter: the “First Cause of

Action,” entitled “Section 1983 – Violation of Eighth Amendment,”48 the “Second Cause

of Action,” entitled “Section 1983 – Violation of Eighth and Fourteenth Amendment,”49 and

the “Fourth Cause of Action,” entitled “Section 1983 – Violation of Fourteenth

Amendment.”50 The Motion to Dismiss as to Irma Jean Carter is DENIED and those

causes of action may proceed with Irma Jean Carter as Plaintiff.

                b. Official Capacity Claims Under § 1983

         A suit against a state official or employee in his or her official capacity is actually a

suit against the state itself.51 The Eleventh Amendment bars a state's citizens from filing

suit against the state in federal court unless the state has waived its immunity.52 Louisiana

has refused any such waiver of its Eleventh Amendment sovereign immunity regarding

suits in federal court.53 Thus, Plaintiff’s claims against Defendants in their official

capacities as employees of the state Department of Corrections are barred by the

Eleventh Amendment.


47
   Id. at 304. 
48
   Rec. Doc. No. 47, p. 17.
49
   Id.
50
   Rec. Doc. No. 47, p. 23.
51
   See Hafer v. Melo, 502 U.S. 21, 25 (1991).
52
   See Cozzo v. Tangipahoa Parish Council–President Government, 279 F.3d 273, 280 (5th Cir. 2002).
53
   See La. R. S. § 13:5106(A).
49676 
                                                                                         Page 9 of 31 
                                                                                                      
 
         The doctrine of sovereign immunity does permit an exception when it comes to

prospective injunctive relief: “Under Ex Parte Young, a federal court, consistent with the

Eleventh Amendment, may enjoin state officials to conform their future conduct to the

requirements of federal law.”54 Therefore, Plaintiff’s official capacity claims for prospective

relief are not barred by sovereign immunity; nonetheless, Plaintiff lacks standing to bring

a claim for prospective injunctive relief.55 Claims for prospective injunctive relief are

subject to the standing requirements articulated by the United States Supreme Court in

City of Los Angeles v. Lyons.56 Therein, the Court held that a plaintiff seeking to enjoin

the Los Angeles Police Department from the use of chokeholds lacked standing because

he failed to show that he was “likely to suffer future injury from the use of the chokeholds

by police officers.”57 The Court further stated that “[p]ast exposure to illegal conduct”

cannot suffice to create standing “if unaccompanied by any continuing, present adverse

effects.”58

         Defendants argue that Plaintiff cannot allege any continuing, present adverse

effects because her claim is brought on behalf of Terrance Carter, who is deceased, and

the Plaintiff herself is not incarcerated at LSP or likely to suffer future injury from any

actions taken by Defendants at LSP. As Defendants note, the Fifth Circuit in Plumley v.

Landmark Chevrolet59 granted a motion to dismiss on similar facts, namely, where the



54
   McCarthy ex rel. Travis v. Hawkins, 381 F.3d 407, 412 (5th Cir. 2004) (citation omitted). 
55
   Plaintiffs pray for injunctive relief, specifically, “permanent injunctive relief enjoining Defendants. . .from
violating” the Eighth and Fourteenth Amendments to the Constitution and the Americans with Disabilities
Act. Additionally, Plaintiffs seek injunctive relief in the form of a court order “requiring Defendants to present
a plan to the Court within 60 days that provides for” certain specified reforms at LSP. (Rec. Doc. No. 47).
56
   461 U.S. 95 (1983).
57
   Id. at 105.
58
   Id.
59
   122 F.3d 308 (5th Cir. 1997).  
49676 
                                                                                                   Page 10 of 31 
                                                                                                                 
 
original plaintiff died, and a family member was substituted as plaintiff to pursue the

lawsuit on his behalf. The Fifth Circuit held that the family member lacked standing to

bring a claim for injunctive relief under the Americans with Disabilities Act because the

plaintiff was dead and thus, “[i]t [was] unlikely that [the defendant] will wrong [the plaintiff]

again.”60 Similarly, the Eastern District of Texas in Smith v. Stephens61 held that the

plaintiff, a former inmate of the Texas Department of Criminal Justice, lacked standing to

bring a claim for prospective injunctive relief against that agency after he was transferred

to the custody of another agency, the Federal Bureau of Prisons. The Texas court

reasoned that injunctive relief, even if granted, would not redress the plaintiff’s injury

because he was no longer in the custody of the agency he was seeking to enjoin.62

         Likewise, with respect to the instant case, Terrance Carter is no longer an inmate

at LSP. His mother, who brings this action on his behalf, is not an inmate at LSP, and she

pleads no facts suggesting that she faces a “real and immediate” threat of future injury.

As such, Plaintiff lacks standing to seek prospective injunctive relief regarding the

conditions at LSP, and her claims for prospective injunctive relief against Defendants in

their official capacities are hereby dismissed.

         That does not end the inquiry, however. In addition to injunctive relief, Plaintiff also

prays for “a declaration that Defendants’ policies and procedures, or lack thereof . . .

violates the Eighth and Fourteenth Amendments to the United States Constitution.”63 The

Fifth Circuit has held that the Ex parte Young exception to sovereign immunity can allow


60
   Plumley v. Landmark Chevrolet, Inc., 122 F.3d 308, 312 (5th Cir. 1997).
61
   No. 9:14CV64, 2016 WL 11212419 (E.D. Tex. Sept. 29, 2016), report and recommendation adopted, No.
9:14CV64, 2017 WL 3404797 (E.D. Tex. Aug. 8, 2017).
62
   Id. at *3.
63
   Rec. Doc. No. 47, p. 27.
49676 
                                                                                       Page 11 of 31 
                                                                                                     
 
for official capacity claims seeking declaratory relief.64 Nevertheless, the Fifth Circuit has

also imposed the “future injury” requirement that applies to injunctive relief on plaintiffs

seeking declaratory relief. In Bauer v. Texas,65 the court held that “[i]n order to

demonstrate that a case or controversy exists to meet the Article III standing requirement

when a plaintiff is seeking injunctive or declaratory relief, a plaintiff must allege facts from

which it appears there is a substantial likelihood that [s]he will suffer injury in the future.”66

As discussed above, Plaintiff herein has failed to allege facts that demonstrate any

likelihood that she will suffer injury in the future that the declaratory relief she seeks would

redress. Accordingly, her official capacity claims for declaratory relief cannot survive this

motion to dismiss and will be dismissed with prejudice.

         Plaintiff Irma Jean Carter also seeks “monetary relief.”67 Defendants argue that

any claim for money damages against them in their official capacities is subject to

dismissal on jurisdictional grounds, pursuant to Rule 12(b)(1) of the Federal Rules of Civil

Procedure. Defendants are correct that § 1983 does not provide a federal forum for a

litigant who seeks monetary damages against either a state or its officials acting in their

official capacities, specifically because these officials are not seen as “persons” within the

meaning of § 1983.68 In addition, in Hafer v. Melo,69 the United States Supreme Court

addressed the distinction between official capacity and individual capacity lawsuits and



64
   A final prerequisite of Ex parte Young is that “the relief sought must be declaratory or injunctive in nature
and prospective in effect.” NiGen Biotech, L.L.C. v. Paxton, 804 F.3d 389, 394 (5th Cir. 2015), quoting Saltz
v. Tenn. Dep't of Emp't Sec., 976 F.2d 966, 968 (5th Cir.1992).
65
   341 F.3d 352 (5th Cir. 2003).
66
   Id. at 358.
67
    Rec. Doc. No. 52, p. 13 (“In addition to monetary relief, Plaintiffs have requested declaratory and
injunctive relief.”).
68
   Will v. Michigan Department of State Police, 491 U.S. 58, 71 (1989).
69
   502 U.S. 21 (1991).
49676 
                                                                                                 Page 12 of 31 
                                                                                                               
 
made clear that a suit against a state official in an official capacity for monetary damages

is treated as a suit against the state and is therefore barred by the Eleventh Amendment.70

Accordingly, to the extent that Plaintiff asserts § 1983 claims for monetary damages

against Defendants in their official capacities, those claims are dismissed with prejudice.

The Court dismissed Plaintiff’s official capacity claims for injunctive and declaratory relief

above. Accordingly, since none of the prayed-for relief is available to Plaintiff as a matter

of law, the Motion to Dismiss is granted and Plaintiff’s official capacity claims under §

1983 are hereby dismissed with prejudice in their entirety.

                c. Individual Capacity Claims under § 1983

         To successfully allege constitutional violations in a § 1983 claim, the Fifth Circuit

has held that a plaintiff “must allege specific conduct giving rise to a constitutional

violation. This standard requires more than conclusional assertions: The plaintiff must

allege specific facts giving rise to the constitutional claims.”71 In order to establish the

personal liability of a certain defendant to a plaintiff who is claiming damages for

deprivation of his civil rights, that plaintiff must show that particular defendant's action or

inaction was a violation of the plaintiff's civil rights.72 Overall, “[p]ersonal involvement is

an essential element of a civil rights cause of action.”73 “Under section 1983, supervisory

officials are not liable for the actions of subordinates on any theory of vicarious liability.”74

A supervisory official may be held liable under section 1983 only if “(1) he affirmatively


70
   Id. at 25.
71
   Oliver v. Scott, 276 F.3d 736, 741 (5th Cir. 2002) (internal citations omitted).
72
   Archie v. LeBlanc, No. CV08-CV-1381, 2010 WL 3522296, at *4 (W.D. La. July 28, 2010), report and
recommendation adopted, No. 08-CV-1381, 2010 WL 3522293 (W.D. La. Sept. 2, 2010), aff'd, 447 F. App'x
591 (5th Cir. 2011) (citing Reimer v. Smith, 663 F.2d 1316, 1322 n. 4 (5th Cir.1981). Also, Malley v. Briggs,
475 U.S. 335, 106 S.Ct. 1092, 1098 n. 7, 89 L.Ed.2d 271 (1986)).
73
   Thompson v. Steele, 709 F.2d 381, 382 (5th Cir.1 983).
74
   Thompkins v. Belt, 828 F.2d 298, 303 (5th Cir. 1987).
49676 
                                                                                              Page 13 of 31 
                                                                                                            
 
participates in the acts that cause the constitutional deprivation, or (2) he implements

unconstitutional policies that causally result in the constitutional injury.”75

         The Court will now address the specific allegations against each Defendant in turn.

                   1. Secretary James LeBlanc

         Plaintiff states that LeBlanc “is the present Secretary of the Department of

Corrections, a position he has held since 2012.”76 As the head of the Louisiana

Department of Corrections, Secretary LeBlanc is a “supervisory official” under the

doctrine. As discussed above, a supervisory official can be liable in his individual capacity

under § 1983 if “(1) he affirmatively participates in the acts that cause the constitutional

deprivation, or (2) he implements unconstitutional policies that causally result in the

constitutional injury.”77 Plaintiff does not allege that LeBlanc affirmatively participated in

the acts described in the Complaint. Instead, she alleges facts consistent with the second

prong, with respect to policy. The Fifth Circuit has held that “[s]upervisory liability may

also exist without overt personal participation in the offensive act if the supervisory official

‘implement[ed] a policy so deficient that the policy itself is a repudiation of constitutional

rights and is the moving force of the constitutional violation.’”78

         Plaintiff alleges that Secretary LeBlanc “is responsible for drafting and

promulgating the administrative procedures under which all prisons in Louisiana,

including the Louisiana State Penitentiary, are required to operate.”79 The policy that



75
   Gates v. Tex. Dep't of Protective & Regulatory Servs., 537 F.3d 404, 435 (5th Cir. 2008). 
76
   Rec. Doc. No. 47, p. 3.
77
   Gates v. Tex. Dep't of Protective & Regulatory Servs., 537 F.3d 404, 435 (5th Cir.2008). 
78
   Walker v. Nunn, 456 F. App'x 419, 424 (5th Cir. 2011), citing Thompkins, 828 F.2d at 304 (internal
quotation marks and citation omitted).
79
   Rec. Doc. No. 47, p. 13.
49676 
                                                                                       Page 14 of 31 
                                                                                                     
 
allegedly played a role in Terrance Carter’s death is described by Plaintiff as “the

institutional policy of housing mentally ill inmates and inmates in acute mental distress in

Camp J.”80 Plaintiff describes the disciplinary process for placing an inmate in Camp J81

and alleges that the process fails to offer “any safeguard or provision addressing the

needs of inmates with mental health issues, diagnosed disorders, or in acute mental

distress.”82 Per Plaintiff, the disciplinary process, as codified by Secretary LeBlanc in Title

22, fails to consider the mental health status of inmates or their rights under the Americans

with Disabilities Act.83

         Plaintiff further offers the general allegation that Secretary LeBlanc “drafted,

authorized, condoned, and/or knowingly acquiesced to” certain policies in force at LSP

that allegedly had the effect of, in short, contributing to Terrance Carter’s suicide. This

Court has previously held that allegations of “’tacit approval of, acquiescence in, or

purposeful disregard of, rights-violating conduct’ will defeat a motion to dismiss predicated

on Rule 12(b)(6).”84 However, such allegations must include “factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.”85 Throughout her Complaint, Plaintiff repeats the same allegation – that an

individual “drafted, authorized, condoned, and/or knowingly acquiesced to the

unconstitutional policy of housing mentally ill inmates and inmates in severe mental

distress in Camp J”86 -- with respect to various Defendants. Such a general, conclusory,


80
   Rec. Doc. No. 47, p. 3.
81
   See Rec. Doc. No. 47, p. 13-14.
82
   Rec. Doc. No. 47, p. 15.
83
   Rec. Doc. No. 47, pp. 13-14 at ¶ 51.
84
   Cleveland v. Gautreaux, 198 F.Supp.3d 717, 739 (M.D. La. 2016).
85
   Iqbal, 556 U.S. 662 (2009).
86
   See, e.g., Rec. Doc. No. 47 ¶ 11, 12, 13, 14, 15.
49676 
                                                                                  Page 15 of 31 
                                                                                                
 
and repetitive allegation is insufficient unless supported by additional specific factual

allegations.

         Throughout, Plaintiff asserts that all Defendants, including Secretary LeBlanc,

“knew or should have known” of certain information or risks pertaining to Terrance Carter,

without specifying how each Defendant was in a position to know that information or

otherwise offering facts that would take the allegations beyond the realm of “sheer

possibility.”87 Twombly instructs that a formulaic recitation of the elements of a cause of

action is not enough to survive a motion to dismiss.88 Therefore, the Court concludes that

these “knew or should have known” allegations against all Defendants are insufficient to

show that Secretary LeBlanc engaged in tacit approval, acquiescence, or purposeful

disregard of the allegedly rights-violating policy at issue here.

         More specifically, Plaintiff alleges that Department of Corrections policy calls for

disciplinary sentences to be imposed by a Disciplinary Board composed of “two people .

. . each representing a different discipline (security, administration, or treatment).”89 In

reality, however, Plaintiff contends, “the common practice at the prison is to comprise the

Board almost exclusively of members from security and administration.”90 The Complaint

lacks any factual basis for the allegation that Secretary LeBlanc implemented, or was

even aware of, the “common practice[s]” of the LSP Disciplinary Board. If anything, by

showing that the prison policy for which Leblanc “is responsible” on its face includes

treatment personnel in disciplinary decisions, Plaintiff fails to state a claim that the



87
   Twombly, 550 U.S. at 570 (2007).
88
   Twombly at 555 (internal citations and brackets omitted).
89
   Rec. Doc. No. 47, p. 14.  
90
   Rec. Doc. No. 47, p. 14.
49676 
                                                                                 Page 16 of 31 
                                                                                               
 
challenged policy is “so deficient that the policy itself is a repudiation of constitutional

rights.”91

         In Archie v. LeBlanc,92 the Western District of Louisiana granted Secretary

LeBlanc’s motion to dismiss in a case where a prisoner “allege[d] in his complaint that his

constitutional rights were violated when he was incarcerated . . . because he was

subjected to unconstitutional conditions of confinement.”93 The Western District found that

these generalized allegations were not enough to state a claim against LeBlanc in his

individual capacity, because the plaintiff did not “allege[] or offer[] any specific facts or

proof of any act or omission by LeBlanc which constituted a violation of [the plaintiff’s]

civil rights.”94 The same is true here.

         Moreover, the Fifth Circuit has noted an important caveat to supervisory liability

claims brought based on an allegedly deficient policy: the “[e]xistence of a constitutionally

deficient policy cannot be inferred from a single wrongful act.”95 To demonstrate that the

violations at Camp J were not limited to a single act, Plaintiff avers that “another inmate

at Camp J also took his life”96 on the day of Carter’s suicide, and that, “on information and

belief . . . at least four other inmates at Camp J have taken their own lives”97 since then.

However, Plaintiff’s allegations surround “the unconstitutional policy of housing mentally




91
    Walker v. Nunn, 456 F. App'x 419, 424 (5th Cir. 2011), citing Thompkins, 828 F.2d at 304 (internal
quotation marks and citation omitted).
92
   No. CV08-CV-1381, 2010 WL 3522296, at *1 (W.D. La. July 28, 2010), report and recommendation
adopted, No. 08-CV-1381, 2010 WL 3522293 (W.D. La. Sept. 2, 2010), aff'd, 447 F. App'x 591 (5th Cir.
2011).
93
   Id. at *4.
94
   Id. at *1.
95
   Brown v. Bolin, 500 Fed.Appx. 309, 314 (5th Cir.2012). 
96
   Rec. Doc. No. 47, p. 12.
97
   Id.  
49676 
                                                                                        Page 17 of 31 
                                                                                                      
 
ill inmates and inmates in acute mental distress in Camp J,”98 and she does not allege

that these five other inmates who allegedly committed suicide at Camp J were mentally

ill. Though undoubtedly tragic, the five other suicides do not provide factual support for

Plaintiff’s allegation that Secretary LeBlanc‘s policy with respect to mentally ill inmates

was constitutionally deficient. As such, the allegations in the Complaint only state a claim

as to Carter. Even accepting as true that his suicide was caused by the allegedly deficient

policy, Plaintiff has successfully pled only a “single wrongful act.”

         Other allegations also suggest that the alleged violation was unique to Carter.

Plaintiff avers that although Carter was sentenced to 6 months at Camp J, “other inmates

with similar infractions are given only a few days to a few weeks at Camp J.”99 In

Thompkins v. Belt, the Fifth Circuit concluded that there was no basis for finding

supervisory liability where the record “indicate[d] no more than that the system may have

failed in the one particular instance.”100 Carter’s allegedly disproportionate sentence

stands as “one particular instance” in contrast with the sentences allegedly given to other

similarly situated inmates. Because the Fifth Circuit has clearly held that a single instance

of wrongful conduct cannot support a claim for supervisory liability on the basis of deficient

policy, the Court finds that Defendants’ Motion to Dismiss shall be granted as to the claims

against Secretary LeBlanc in his individual capacity.

                    2. Warden Burl Cain

         Plaintiff asserts various claims against former LSP Warden N. Burl Cain in his

individual capacity. But the pleaded allegations pertaining to Warden Cain are limited to


98
   Rec. Doc. No. 47, p. 4.
99
   Rec. Doc. No. 47, p. 10.
100
    Thompkins v. Belt, 828 F.2d 298, 305 (5th Cir. 1987). 
49676 
                                                                                 Page 18 of 31 
                                                                                               
 
the unelaborated assertion that “[o]n information and belief,” Warden Cain and several

others “assisted Defendant LeBlanc and the Department of Corrections in drafting and

promulgating the administrative procedures at issue during all times relevant to this

complaint.”101 Even accepting that allegation as true, the Court concluded above that

Plaintiff did not successfully plead that the policy was so constitutionally deficient as to

give rise to supervisory liability. As such, Cain’s alleged involvement in the creation of the

policy does not suffice to state a claim for his individual liability.

         Moreover, Plaintiff’s own account of Warden Cain’s tenure at LSP highlights that

he resigned “in December 2015”102 and was thus not employed there when Terrance

Carter was sent to the disciplinary housing unit at Camp J in February 2016, nor during

the subsequent events leading up to his death in April 2016. For these reasons, the Court

finds that Defendants’ Motion to Dismiss shall be granted as to the claims against Warden

Burl Cain in his individual capacity.

                    3. Warden Darryl Vannoy

         Plaintiff alleges that Warden Vannoy was employed at LSP during the relevant

timeframe in the first half of 2016.103 Additionally, Plaintiff asserts that Warden Vannoy

“overs[aw] the operations, staffing, and administration of the prison, including the

operations, staffing, and administration of Camp J,”104 where Terrance Carter was housed

before his death. Although they successfully establish that Warden Vannoy was present

at LSP during the relevant timeframe and had some degree of power and control over the


101
    Rec. Doc. No. 47, p. 13.
102
    Rec. Doc. No. 47, p. 4.  
103
    Rec. Doc. No. 47, p. 4 (“was the interim Warden from January 2016 until his appointment as Warden [in
July 2016])”.
104
    Rec. Doc. No. 47, p. 4.
49676 
                                                                                           Page 19 of 31 
                                                                                                         
 
operations there, Plaintiff does not bring forth any factual allegations that demonstrate

personal involvement by Warden Vannoy, nor does she cite any specific action or inaction

taken by Warden Vannoy as having been a contributing cause to the violation of Terrance

Carter’s rights. To be liable under § 1983, a person must either be personally involved in

the acts causing the alleged deprivation of constitutional rights, or there must be a causal

connection between the act of that person and the constitutional violation sought to be

redressed.105 Because Plaintiff fails to allege any specific actions taken by Warden

Vannoy, the Complaint fails to state a claim that Vannoy deprived Terrance Carter of

constitutional rights. Plaintiff generally describes the disciplinary procedure in place at

LSP, including the involvement of the “Disciplinary Board,”106 but does not allege that

Warden Vannoy or any other named Defendant was a member of that Board. Plaintiff

fails to plead any facts that Warden Vannoy implemented allegedly unconstitutional

policies. Therefore, the Court concludes that Defendants’ Motion to Dismiss shall be

granted with respect to the claims against Warden Vannoy in his individual capacity.

                   4. Deputy Warden Leslie Dupont and Assistant Warden James “Jimmy”
                      Cruze

         Plaintiff asserts that “during times relevant to this Complaint, [Dupont] was the

Deputy Warden in charge of Security”107 at LSP, while Cruze was “in charge of Death

Row, Security, and Camp J.”108 Both men, Plaintiff claims, “[were] aware, or should have

been aware, of Terrance Carter’s mental health issues and acute mental distress.”109


105
    Barnes v. Bond, No. CIV.A.07-789JVP-SCR, 2008 WL 3887657, at *4 (M.D. La. Aug. 21, 2008) (citing
Lozano v. Smith, 718 F.2d 756 (5th Cir.1983)).
106
    Rec. Doc. No. 47, p. 14.  
107
    Rec. Doc. No. 47, p. 4.
108
    Rec. Doc. No. 47, p. 5.
109
    Rec. Doc. No. 47, p. 5.
49676 
                                                                                       Page 20 of 31 
                                                                                                     
 
Absent factual detail, this claim cannot survive a motion to dismiss. Even accepting as

true that Dupont and Cruze had duties related to “security” and/or Camp J, that alone is

not sufficient to state a claim that they participated in constitutional violations. As to

Deputy Warden Dupont, Plaintiff avers that “[o]n information and belief . . . [he] assisted

Defendant LeBlanc and the Department of Corrections in drafting and promulgating the

administrative procedures at issue.”110 For the same reasons set forth as to Warden Burl

Cain, that allegation is insufficient to state a claim. Moreover, the plausibility of that

assertion is undermined by Plaintiff’s claim elsewhere in the Complaint that Secretary

LeBlanc “is responsible”111 for the drafting and promulgation of administrative procedures.

Although detailed factual allegations are not necessary to survive a motion to dismiss,

such general and formulaic allegations as the ones made against Dupont and Cruze

cannot suffice. Therefore, the Court finds that the Motion to Dismiss shall be granted with

respect to the claims against Deputy Warden Leslie Dupont and Assistant Warden James

“Jimmy” Cruze in their individual capacities.

                    5. Assistant Wardens Barrett Boeker and Jonathon London

         Assistant Wardens Boeker and London are each alleged to have been “the

Assistant Warden in charge of Camp J.”112 Likewise, each man is alleged to have been

“aware, or should have been aware, of Terrance Carter’s mental health issues and acute

mental distress.”113 This conclusory assertion is unaccompanied by any factual

allegations that demonstrate personal involvement or any specific action or inaction taken



110
    Rec. Doc. No. 47, p. 13.
111
    Rec. Doc. No. 47, p. 13.
112
    Rec. Doc. No. 47, p. 5.
113
    Rec. Doc. No. 47, p. 5. 
49676 
                                                                               Page 21 of 31 
                                                                                             
 
by Defendants Boeker and London. The Court finds that merely having been employed

in Camp J during the relevant timeframe is not sufficient to give rise to the inference that

Boeker or London was involved in a constitutional violation. As such, the Motion to

Dismiss shall be granted as to Assistant Wardens Barrett Boeker and Jonathan London

in their individual capacities. Having examined Plaintiff’s individual capacity claims under

§ 1983 for their compliance with the Rule 12 standard, the Court concludes that none of

the individual capacity claims can survive a motion to dismiss as pleaded. Accordingly,

the Motion to Dismiss Plaintiff’s individual capacity § 1983 claims as to all Defendants is

granted and the claims are hereby dismissed with prejudice.

                d. Deliberate Medical Indifference Under § 1983

         Plaintiff also appears to assert a claim for deliberately indifferent medical treatment

under Section 1983, alleging that Defendants’ “failure to treat Mr. Carter or address his

mental health issues was cruel, unusual, and deliberately indifferent to his medical

needs.”114 Terrance Carter’s time at LSP was, per Plaintiff, marked by “the denial of

appropriate treatment, medication, and mental health services.”115 Moreover, Carter’s

sentence to Camp J came with an “obvious risk of harm”116 because it had the effect of

“restricting his access to medical care.”117 Carter allegedly told his attorney that “the

prison would not put him on suicide watch”118 despite his repeated requests.

         To prevail on an Eighth Amendment claim for the deprivation of medical care, a

plaintiff must allege and show that appropriate care has been denied and that the denial


114
    Rec. Doc. No. 47, p. 15.
115
    Rec. Doc. No. 47, p. 16.
116
    Id.
117
    Id.
118
    Rec. Doc. No. 47, p. 2.
49676 
                                                                                   Page 22 of 31 
                                                                                                 
 
has constituted “deliberate indifference to serious medical needs.”119 Whether the plaintiff

has received the treatment or accommodation that he believes he should have is not the

issue, because a prisoner's mere disagreement with his medical treatment, absent

exceptional circumstances, does not support a claim of deliberate medical indifference.120

Nor do negligence, neglect, medical malpractice or unsuccessful medical treatment give

rise to a § 1983 cause of action.121 Rather, “subjective recklessness as used in the

criminal law” is the appropriate definition of “deliberate indifference” under the Eighth

Amendment.122 A prison official acts with deliberate indifference only if the official (1)

“knows that inmates face a substantial risk of serious bodily harm,” and (2) “disregards

that risk by failing to take reasonable measures to abate it.”123

         The deliberate indifference standard sets a very high bar. Plaintiff Irma Jean Carter

must allege that prison officials “refused to treat [her son], ignored his complaints,

intentionally treated him incorrectly, or engaged in any similar conduct that would clearly

evince a wanton disregard for any serious medical needs.”124 Based on the allegations in

her Complaint, Plaintiff has not cleared that high bar.

         The allegations in the Complaint, accepted as true, show that Terrance Carter did

receive some level of medical care during his time at LSP. For example, Plaintiff alleges

that Carter “was frequently in contact with the medical and mental health professionals at

the prison,”125 and that when Carter’s appellate lawyer “made the prison aware of Carter’s


119
    Thomas v. Carter, 593 Fed. Appx. 338, 342 (5th Cir. 2014), citing Estelle v. Gamble, 429 U.S. 97 (1976).
120
    Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir. 2006).
121
    See Zaunbrecher v. Gaudin, 641 F. App'x 340, 342 (5th Cir. 2016).
122
    Farmer v. Brennan, 511 U.S. 825, 839-30 (1994).
123
    Gobert at 346, quoting Farmer v. Brennan at 847.
124
    Domino v. Texas Dept. of Criminal Justice, 239 F.3d 752, 756 (5th Cir. 2001), quoting Estelle v. Gamble,
supra. 
125
    Rec. Doc. No. 47, p. 9.
49676 
                                                                                              Page 23 of 31 
                                                                                                            
 
complaints,” the prison medical staff examined him and ‘were unable to find anything

physically wrong.”126 Later, a doctor at the prison told Carter’s attorney that he “thought

Mr. Carter was having olfactory hallucinations, and that he referred Mr. Carter to mental

health services.”127

         Plaintiff also alleges that Terrance Carter “requested to be put on suicide watch”128

and that prison officials refused that request. Plaintiff fails to name or specify any official

who received, or refused, Carter’s request. Moreover, elsewhere in her Complaint,

Plaintiff describes a letter written from Terrance Carter to his appellate lawyer where

Carter stated: “The Sergeant claimed the reason I’m being watched is because I’m on

suicide watch. I was unaware of that. . .”129 So, the allegations in the Complaint potentially

show that Carter was, in fact, on suicide watch. The generality of the allegation, and the

presence of conflicting allegations, cannot suffice to state a claim that Defendants,

generally, were deliberately indifferent.

         The Fifth Circuit has noted that, “‘while ... the law is clearly established that jailers

must take measures to prevent inmate suicides once they know of the suicide risk, we

cannot say that the law is established with any clarity as to what those measures must

be.’ ”130 What is clear is that, even if an officer responds without the due care a reasonable

person would use—such that the officer is only negligent—there will be no liability.131

Here, Plaintiff fails to identify specific officers or doctors who were involved in the allegedly


126
    Rec. Doc. No. 47, p. 9.
127
    Rec. Doc. No. 47, p. 9.
128
    Rec. Doc. No. 47, p. 2.
129
    Rec. Doc. No. 47, p. 2.  
130
    Jacobs v. W. Feliciana Sheriff's Dep't, 228 F.3d 388, 394–95 (5th Cir. 2000), citing Hare III, 135 F.3d at
328–29 (quoting Rellergert v. Cape Girardeau County, 924 F.2d 794, 797 (8th Cir.1991)).
131
    Hyatt v. Thomas, 843 F.3d 172, 178 (5th Cir. 2016), citing Davidson v. Cannon, 474 U.S. 344, 347, 106
S.Ct. 668, 88 L.Ed.2d 677 (1986). 
49676 
                                                                                               Page 24 of 31 
                                                                                                             
 
indifferent medical treatment, much less set forth a factual basis for their deliberate

indifference. Accordingly, in the absence of any factual content upon which the Court can

infer liability, Defendants’ Motion to Dismiss is granted as to the § 1983 claim for

deliberate medical indifference.

            3. Plaintiffs’ Americans with Disabilities Act (“ADA”) and Rehabilitation Act
               (“RA”) Claims

                a. Standing under the ADA and RA

         Defendants argue that Plaintiffs lack standing to bring an ADA claim since they

“have not and cannot allege that they suffered an injury in fact” and their “allegations

concern only [Terrance] Carter.”132 Plaintiffs object, citing two Texas district court cases

for the proposition that “the ADA and RA have much broader standing provisions”133 that

permit them to advance their ADA claim. Although the issue of who has standing to bring

an ADA claim on behalf of a deceased person has been the subject of some disagreement

at the district court level,134 the Fifth Circuit has held that the “survivability” of ADA claims

is to be evaluated with reference to the relevant body of state law.135 Thus, as it did above

in its analysis of Plaintiffs’ wrongful death claim, the Court applies Louisiana law and

concludes that Irma Jean Carter is the only proper plaintiff for the ADA claim brought on

behalf of Terrance Carter. The Motion to Dismiss the ADA claims of Christa Carter and




132
     Rec. Doc. No. 48-1, p. 6.
133
     Rec. Doc. No. 52, p. 11.
134
     See, e.g., Cardella v. CVS Caremark Corp., No. CIV.A. 308-CV-1656-M, 2010 WL 1141393, at *1, n. 7
(N.D. Tex. Mar. 25, 2010). 
135
     See Rideau v. Keller Indep. Sch. Dist., 819 F.3d 155, 161 (5th Cir. 2016) (citing Hutchinson on Behalf of
Baker v. Spink, 126 F.3d 895, 898 (7th Cir. 1997)) (“We may consider that common law rule in determining
who may assert a claim for a minor's compensatory damages under the ADA or Rehabilitation Act, just as
other courts have looked to the common law to determine when federal civil rights claims survive the death
of the person aggrieved.”).
49676 
                                                                                               Page 25 of 31 
                                                                                                             
 
the other, unnamed siblings is granted and the claims are dismissed with prejudice for

lack of standing.

                 b. Stating a Claim Under the ADA and RA136

         In order to establish a violation of the ADA, Plaintiff Irma Jean Carter must be able

to demonstrate: (1) that Terrance Carter was a qualified individual within the meaning of

the Act, (2) that he was excluded from participation in or denied the benefits of services,

programs, or activities for which the defendants were responsible, or was otherwise

discriminated against by the defendants, and (3) that such exclusion, denial of benefits,

or discrimination was by reason of his disability.137 Here, based on the allegations in

Plaintiff’s Complaint, every element of this cause of action can be found.

         As to the first prong, Plaintiff alleges that Terrance Carter suffered from “mental

illness, psychosis, paranoia, acute anxiety, [and] hallucinations,” and that he “was at high

risk of suicide.”138 A qualified disability under the ADA is one that substantially limits an

individual’s ability to engage in “major life activities.” The Fifth Circuit has described “major

life activities” as “’those activities that are of central importance to daily life’”139 including

things like “’caring for oneself, performing manual tasks, walking, seeing, hearing,

speaking, breathing, learning, and working.’” Plaintiff’s allegations describe how Terrance

Carter’s mental illness caused him debilitating anxiety and even interfered with his ability


136
    Section 504 of the Rehabilitation Act protects qualified individuals from discrimination on the basis of
disability by entities receiving financial assistance from any federal department or agency. 29 U.S.C. § 794
et seq. Passed in 1973, the ADA expanded upon its protections. The same prima facie case can be made
by a disabled plaintiff under both acts (Zukle v. Regents of Univ. of Cal., 166 F.3d 1041, 1045 (9th
Cir.1999)). Courts “examine cases construing claims under the ADA, as well as [S]ection 504 of the
Rehabilitation Act, because there is no significant difference in the analysis of rights and obligations created
by the two Acts,” Vinson v. Thomas, 288 F.3d 1145, 1152 n. 7 (9th Cir.2002).  
137
    Lightbourn v. County of El Paso, Texas, 118 F.3d 421, 428 (5th Cir.1997).
138
    Rec. Doc. No. 47, p. 22.
139
    Hale v. King, 642 F.3d 492, 500 (5th Cir. 2011).
49676 
                                                                                                 Page 26 of 31 
                                                                                                               
 
to perceive reality. Finding these allegations satisfactorily proved, a reasonable factfinder

could conclude that Carter had a “qualified disability” under the ADA.

         With respect to the second prong, which requires that Plaintiff demonstrate that

Carter was discriminated against by the Defendants in some way, Plaintiff alleges the

following:

         Instead of accommodating Mr. Carter’s needs, these Defendants and the
         prison denied [him] services and programs available to others, including but
         not limited to, access to appropriate medication, access to attorney-client
         and spiritual/religious visits, family contact, access to a telephone, and
         access to appropriate care and treatment that could have protected him
         from suicide and could have reduced the risk of harm and suicide.140

         Specifically, Plaintiff alleges that Terrance Carter was sent to the disciplinary unit

at Camp J after he threw urine on another inmate in February 2016.141 Per Plaintiff, being

assigned to Camp J meant that Carter was on “restricted medical status,”142 which limited

his access to the medical care that he needed. While in Camp J, Terrance Carter

“repeatedly complained to the prison staff, correctional officers, Assistant Wardens and

Warden” and “repeatedly requested to be put on suicide watch.”143 Plaintiff alleges that

this request was ignored.144

         The Court notes that these allegations are in some ways more consistent with a

claim regarding the adequacy of the medical treatment and services provided at LSP than

a claim arising under the ADA. Courts within the Fifth Circuit have held that, where the

“plaintiff's core complaint [is] incompetent treatment for his underlying medical condition,



140
    Rec. Doc. No. 47, p. 23.
141
    Rec. Doc. No. 47, p. 10.
142
    Rec. Doc. No. 47, p. 10.
143
    Rec. Doc. No. 47, p. 10.
144
    Rec. Doc. No. 47, p. 16 at ¶ 62.
49676 
                                                                                  Page 27 of 31 
                                                                                                
 
[s]uch a complaint does not state a claim for relief under the ADA because ‘[t]he ADA

does not create a remedy for medical malpractice.’ ”145 However, as this Court noted in

Cleveland v. Gautreaux, “a contrary principle controls in accommodations cases: in case

after case, the Fifth Circuit has held that a defendant's failure to make the reasonable

modifications necessary to adjust for the unique needs of disabled persons can constitute

intentional discrimination under the ADA.”146

         Plaintiff’s attempt to plead discrimination finds stronger footing with the allegation

that Carter was sentenced to six months at Camp J while “other inmates with similar

infractions are given only a few days to a few weeks at Camp J.”147 As to the third prong,

requiring a showing that the discrimination occurred “by reason of” the alleged disability,

Plaintiff alleges that Carter “believed his lengthy time at Camp J was retaliation because

of his complaints about his odor problem”148 related to his olfactory hallucinations. The

Court notes that assessing the adequacy of this allegation is a uniquely challenging task,

since the premise of Terrance Carter’s disability as articulated by Plaintiff is that he

suffered from extreme anxiety and hallucinations caused by his mistaken belief that he

“smelled bad.” Carter often believed that “other people were mocking him for his smell,”149

which, per the prison medical staff, did not exist.150 Indeed, Plaintiff avers that the “doctors

who were treating [Carter]” during his time in Camp J “told him that he was

hallucinating.”151 In short, it is difficult to determine the plausibility of the allegation that


145
    Brown v. Wilson, 2012 WL 6719464, *3 (N.D. Tex. Dec. 27, 2012), quoting Moore v. Prison Health
Services, Inc., 24 F.Supp.2d 1164, 1168 (D.Kan.1998), affirmed, 201 F.3d 448 (10th Cir. 1999).
146
    Cleveland v. Gautreaux, 198 F. Supp. 3d 717, 746 (M.D. La. 2016) (internal citations omitted).  
147
    Rec. Doc. No. 47, p. 10.
148
    Rec. Doc. No. 47, p. 10.
149
    Rec. Doc. No. 47, p. 9.
150
    Rec. Doc. No. 47, p. 9 (“unable to find anything physically wrong”).
151
    Rec. Doc. No. 47, p. 10.  
49676 
                                                                                       Page 28 of 31 
                                                                                                     
 
Carter was targeted by virtue of his disability, since suspecting that he was being targeted

for his disability was, apparently, a symptom of that disability. Nevertheless, Rule 12

requires that the Court view this allegation in the light most favorable to the plaintiff.

Therefore, the Court finds that Plaintiff’s allegations, if found true, would set forth a

cognizable claim for discrimination under the ADA.

            4. Prescription

         Defendants contend that Plaintiff’s claims are prescribed because the applicable

prescriptive period is one year, and Plaintiff filed this lawsuit on March 31, 2017, more

than a year after most of the conduct alleged in their Complaint occurred.152 Plaintiff does

not dispute that one year is the applicable prescriptive period. However, she maintains

that she have pleaded facts “sufficient to plead tolling of the prescriptive period and/or the

application of the continuing violation doctrine.”153 Moreover, Plaintiff argues that “the

constitutional violations Mr. Carter suffered continued until and through the day of his

death on April 2, 2016,” which date is less than one year before they filed suit and thus

not outside the prescriptive period. The Court agrees on both counts. First, Plaintiff’s

Amended Complaint contains factual allegations that could support the application of a

“tolling” doctrine. For example, Plaintiff alleges that Terrance Carter experienced

hallucinations that plausibly could have prevented him from becoming aware that he had

a legal cause of action.154




152
    Rec. Doc. No. 48-1, pp. 8-9.
153
    Rec. Doc. No. 52, p. 8.
154
    See, e.g., Rec. Doc. No. 47, p. 11 (wherein during a visit from a representative of Plaintiffs’ counsel,
Terrance Carter “expressed that everyone was watching him, that his smell was still bad, and that people
on the tier, including the guards, were bullying him and messing with him”).
49676 
                                                                                              Page 29 of 31 
                                                                                                            
 
         Additionally, the Court agrees that the civil rights violations alleged by Plaintiff

plausibly continued until Terrance Carter’s death on April 2, 2016. Defendants

conclusorily assert that any claim that arose before March 31, 2016 is prescribed, without

explaining why April 1 and April 2, 2016 should not be considered for purposes of the

prescription analysis. Those dates are within the one-year prescriptive period, and the

violations alleged by Plaintiff are specifically described as occurring “at all times

herein,”155 up to Carter’s suicide on April 2, 2016.

         Defendants urge this Court to follow the Fifth Circuit’s ruling in Brockman v. Texas

Dept. of Criminal Justice,156 where it concluded that a mother’s claims related to her

bipolar son’s suicide in jail were time-barred because her son “should have known the

quality of the treatment he was receiving for his bipolar disorder”157 and was thus aware

of his claim more than two years (the applicable statute of limitations in Texas) before the

suit was filed. The Court finds Brockman inapposite here. The plaintiff in Brockman waited

until her appeal to raise the argument that her son’s bipolar disorder might have precluded

him from becoming aware of his cause of action. Thus, the Fifth Circuit concluded that

the so-called “unsound minds” tolling argument was waived. Because Plaintiffs herein

have successfully raised a tolling argument here, at the district level, there is no such

issue of waiver. Moreover, the appellate record in Brockman contains no mention that

plaintiff argued for the application of the continuing violation doctrine, as Plaintiffs herein

have done. Overall, the Court declines to find that this action is prescribed on the face of

the complaint.


155
    See Rec. Doc. No. 47, pp. 15-16, ¶ 55 – 61. 
156
    397 F. App'x 18, 22 (5th Cir. 2010).
157
    Id. at *3.
49676 
                                                                                  Page 30 of 31 
                                                                                                
 
III.     CONCLUSION

         For the reasons set forth above, Defendants’ Motion to Dismiss158 is granted in

part and denied in part.

            a. The Motion to Dismiss the claims brought under 42 U.S.C. § 1983159 is

                GRANTED, and those claims are dismissed with prejudice.

            b. The Motion to Dismiss the wrongful death and ADA/RA claims of Christa

                Carter and Plaintiffs named “Does 1-5” is hereby GRANTED, and those

                claims are dismissed with prejudice for lack of standing. The Motion to

                Dismiss Irma Jean Carter’s wrongful death claim and ADA/RA claims is

                hereby DENIED.160

            c. Plaintiffs’ State Law Negligence claim161 was not addressed in the instant

                Motion to Dismiss and remains a part of this action.

         IT IS SO ORDERED.

         Signed in Baton Rouge, Louisiana on February 21, 2019.



                                                     
                                                  S
                                             CHIEF JUDGE SHELLY D. DICK
                                             UNITED STATES DISTRICT COURT
                                             MIDDLE DISTRICT OF LOUISIANA




158
    Rec. Doc. No. 48.  
159
    First, Second, and Fourth Causes of Action (Rec. Doc. No. 47, pp. 17-24). 
160
    Sixth and Third Causes of Action, respectively (Rec. Doc. No. 47 p. 22-24).
161
    Fifth Cause of Action, Rec. Doc. No. 47, p. 24.  
49676 
                                                                                  Page 31 of 31 
                                                                                                
 
